EXHIBIT SUBSIDIARIES OF THE REGISTRANT Subsidiary Doing Business As (DBA) State of Incorporation D.A.W., Inc. Eaton Apothecary Massachusetts ADCO Surgical Supply, Inc. ADCO Maine Anton Investments, Inc. Anton Enterprises, Inc. Florida Conway Associates, Inc. Conway Associates, Inc. Massachusetts Certain former operating subsidiaries of the Company (i.e., Nyer Internet Companies, Inc., Nyer Nutritional Systems, Inc. and SCBA, Inc.) have been listed as being no longer active by the appropriate governmental agency of their respective jurisdictions of incorporation.
